Citation Nr: 1610460	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  05-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for headaches, claimed as a result of service in Southwest Asia.

2.  Entitlement to service connection for a gastrointestinal disability, claimed as a result of service in Southwest Asia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991 with service in Southwest Asia from January to June 1991.  She also served as a member of the New York Army National Guard from November 1976 to November 1977 and from May 1981 to April 1995 with periods of active duty for training (ACDUTRA) for initial entry training from November 1976 to November 1977 and from October to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This matter was initially before the Board in October 2008.  At that time, the Board denied entitlement to service connection for headaches and remanded the issue of entitlement to service connection for a gastrointestinal disability to the Agency of Original Jurisdiction (AOJ) for further development.  The Veteran appealed the denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court vacated the October 2008 decision and remanded the issue for further adjudication.

In August 2012, the Board issued a decision denying entitlement to service connection for headaches and a gastrointestinal disability.  The Veteran appealed the decision to the Court.  In November 2013, the Court vacated the August 2012 decision and remanded the issues for further adjudication.

This matter was most recently before the Board in May 2015, when it was remanded for further development.  The case was recertified to the Board in December 2015, when the requested was completed.



FINDINGS OF FACT

1.  The Veteran's headaches have been associated with a medically unexplained chronic multisymptom illness, diagnosed as fibromyalgia that has been deemed the result of service in Southwest Asia.

2.  The Veteran has a gastrointestinal disability as a result of an undiagnosed illness due to service in Southwest Asia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches as a manifestation of a medically unexplained chronic multisymptom illness have been met.  38 U.S.C.A. §§ 1117, 1118, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.317 (2015).

2.  The criteria for service connection for a gastrointestinal disability as a manifestation of an undiagnosed illness have been met.  38 U.S.C.A. §§ 1117, 1118, 5107; 38 C.F.R. §§ 3.102, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or caused by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome (CFS), fibromyalgia, or functional gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  However, while this claim was pending, VA amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  See 75 Fed. Reg. 61,995 (Oct. 7, 2010).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98.

In the case of claims based on undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 U.S.C.A. § 1117; 38 C.F.R. §3.317, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs and/or symptoms of the claimed disability.  Id.  To determine whether the qualifying chronic disability is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in Saudi Arabia from August 1991 to February 1992.  Since returning from the Persian Gulf, she has reported experiencing frequent, severe headaches and gastrointestinal issues, to include abdominal pain, nausea, and diarrhea, although her symptomatology has reportedly decreased in recent years.  She is competent to report these symptoms.  See Gutierrez, 19 Vet. App. at 8-9.  Furthermore, several physicians have found objective indications of the symptomatology reported by the Veteran.

A May 2011 VA examiner reported the Veteran experienced prostrating headaches three to four times per week, lasting approximately one hour or more per occurrence.  In so much as the examination report appears to be based on the Veteran's reports of symptomatology, she is competent to report observable symptomatology such as headaches.  Although the May 2011 examiner determined the headaches were not likely the result of environmental exposures in Southwest Asia, he noted they were a symptom that supported his diagnosis of fibromyalgia.

The Veteran is now entitled to service connection for fibromyalgia, which constitutes a medically unexplained chronic multisymptom illness within the meaning of 38 U.S.C.A. § 1117.  See 38 C.F.R. § 3.317(a)(2)(i)(B).  While subsequent VA examiners in September 2012 and September 2015 have questioned the fibromyalgia diagnosis due to a lack of symptomatology during examination, service connection remains in effect for the disability; the Board also notes the episodic nature of fibromyalgia symptomatology somewhat limits the probative value of the subsequent opinions.  See 38 C.F.R. § 4.71a, Diagnostic Code 5025.  Resolving reasonable doubt in the Veteran's favor, the Board finds the claimed headaches have been associated with a medically unexplained chronic multisymptom illness, diagnosed as fibromyalgia, that has been deemed the result of service in Southwest Asia.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's headaches have also persisted for a period of six months or more and manifested to a degree of 10 percent of more during the appeal period.  The Veteran's competent reports, as well as objective treatment records, indicate she experienced headaches for several years during the appeal period.  The May 2011 examination report also establishes the condition manifested to a degree 10 percent or more.  Diagnostic Code 8100 provides a 10 percent rating for headaches with prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a.  The May 2011 examiner reported the Veteran experienced prostrating headaches with far greater frequency than that required for a 10 percent rating under Diagnostic Code 8100.  Even though the Veteran has recently reported she has not experienced prostrating headaches in several years, the finding of a current disability at any point in the appeal period is sufficient to support a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It should be noted the Veteran filed her service connection claim for headaches in June 2003; service connection cannot be denied based on diminished symptomatology over the passage of time due to the protracted procedural nature in this case.  Ultimately, service connection for service connection for headaches is warranted because the requirements for presumptive service connection under 38 C.F.R. § 3.317 have been met.

The Veteran has also suffered several gastrointestinal issues since returning from service in Southwest Asia.  These issues include abdominal pain, nausea, and diarrhea.  There is evidence of peptic ulcer disease prior to active service, but it appears from the record this condition subsided prior to the Veteran's deployment to Southwest Asia and well before the June 2003 claim on appeal.  The Veteran has also been treated for gastroesophageal reflux disease (GERD) since returning from deployment; however, examinations have revealed no underlying structural damage to account for this condition, and the Veteran's reported symptomatology appears to fall outside the ambit of a GERD diagnosis.  Further, the Veteran has had to stop taking the medication prescribed for GERD at various points because it has aggravated other gastrointestinal issues that are not related to GERD, such as diarrhea.  

Treating physicians have attributed the abdominal pain, nausea, and diarrhea to various conditions over the years, including gastritis, viral gastroenteritis, an undefined "viral syndrome," lactose intolerance, and poor diet, but an accurate diagnosis has never been provided for this reported symptomatology.  The Board finds these objective manifestations of a gastrointestinal disability have not been conclusively associated with a diagnosed gastrointestinal condition; therefore, they are presumed to be the result of an undiagnosed illness due to service in Southwest Asia.  The Board acknowledges the Veteran was diagnosed and treated for colon cancer several years into the appeal period; however, she has not argued this disability is encompassed by or a proximate result of the gastrointestinal disability alleged to result from an undiagnosed illness.  See Veteran's June 2013 Brief to the Court at 5.

The Board also finds the gastrointestinal disability has persisted for a period of six months or more and manifested to a degree of 10 percent of more during the appeal period.  The diagnostic criteria for amebiasis, a disease caused by parasitic infection of the colon commonly found in people who live in areas with poor sanitary conditions, are the most consistent with the Veteran's reported symptomatology.  See 38 C.F.R. § 4.114, Diagnostic Code 7321; see also Parasites - Amebiasis, CENTERS FOR DISEASE CONTROL AND PREVENTION, http://www.cdc.gov/parasites/amebiasis/ (last visited Mar. 10, 2016).  Diagnostic Code 7321 provides a 10 percent rating for mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distension, chronic constipation interrupted by diarrhea.  The Veteran has experienced similar symptomatology for several years during the appeal period.  Thus, service connection for a gastrointestinal disability is warranted because the requirements for presumptive service connection under 38 C.F.R. § 3.317 have been met.


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for a gastrointestinal disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


